DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 11/11/2019, said application claims a priority filing date of 11/20/2018.  Claims 1-13 are pending. Claims 1 and 11-12 are independent.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the term "WiFi, Bluetooth, ZigBee" in Page 7, line 4, which is a trade name or a mark used in commerce, has been noted in this application. The term should SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
in Claim 1, lines 8-9 and Claim 12, lines 7-8, "form a training measurement set from the one or more parts and the one or more user-defined labels" appears to be "form a training measurement set from the one or more parts of the received measurements and the one or more user-defined labels";
in Claims 2-10, line 1, "An apparatus" appears to be "The apparatus";
in Claim 4, line 3, "receive future measurement …" appears to be "receive the future measurement …";
in Claim 8, lines 3-8, it is recommended to change "… if …" to "… when …" which provide more definite condition in scope;
in Claim 8, line 6, "output … a notification to the user …" appears to be "output … the notification to the user …
in Claim 11, line 4, "enable a user …" appears to be "enable the user …".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 11, and 12 recite the limitation "and/or" in lines 5, 3, and 4 respectively, which rendering these claims indefinite because it is unclear what is included or excluded by the claim language. For examination purpose, "A and/or B" will be considered as "A or B or both".
Claims 1 and 12 recite the limitation "receive/receiving, via a user interface, one or more user-defined labels for one or more parts of the received measurements" in lines 6-7 and 5-6 respectively and the limitation "determine one or more user-defined labels for further measurements received from the one or more sensors" in lines 12-13 and 10-11 respectively, which rendering these claims indefinite because it is unclear whether these instances of "one or more user-defined labels" are the same or different.  determine one or more further user-defined labels for further measurements received from the one or more sensors" is considered. (NOTE: "determine one or more user-defined labels …" in Claim 4 will be considered as "determine the one or more further user-defined labels …", and "the determined one or more user-defined labels" in Claims 5 and 7 will be considered as "the determined one or more further user-defined labels".)
Claims 2-10 and 13 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "computer readable medium" is claimed and the specification fails to limit the clamed medium so as to preclude signals and/or carrier waves.  Therefore, the claim is being held as including non-statutory forms of medium.    The Examiner’s suggestion of amending Claim 13 to recite a "non-transitory computer readable medium" will serve to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Agarwal et al. (US 2018/0306609 A1, published on 10/25/2018, filed on 04/24/2018), hereinafter Agarwal . 

Independent Claims 1 and 12
Agarwal discloses an apparatus for providing a user-customisable machine learning model, MLM (Agarwal, ¶¶ [0008], [0053], and [0085]: the user can annotate the sensor data stream to indicate when certain events occurred and the machine learning algorithm then learns what characteristics of the data stream correlate to the event, allowing the sensing system to then detect future occurrences of the event; the machine the apparatus comprising: one or more processing units (Agarwal, 1702 in FIG. 17; ¶ [0114]: at least one processor) configured to: 
receive measurements from one or more sensors that monitor one or more aspects of a user, an object and/or an environment of the user (Agarwal, 110 in FIGS. 1A/B and 6; ¶¶ [0034], [0037]-[0041], and [0078]: the sensing system 100 comprises a sensor assembly 102 having one or more sensors 110, wherein the sensors 110 include a variety of sensors for detecting various physical or natural phenomena in the vicinity of the sensor assembly 102, such as vibration, sound, ambient temperature, light color, light intensity, electromagnetic interference (EMI), motion, ambient pressure, humidity, composition of gases ( e.g., allowing certain types of gases and pollutants to be detected), distance to an object or person, presence of a user device, infrared radiation (e.g., for thermal imaging), or the like; the sensors 110 can include various combinations of sensing devices that are configured to detect various different physical or natural phenomena, e.g., an infrared radiation sensor 130, an ambient light color and/or intensity sensor 132, a magnetic field sensor 134, a temperature sensor 136, an ambient pressure sensor, a humidity sensor, an air quality or air composition sensor, a vibration sensor 138, an external device detection sensor 140, a motion sensor 142, an acoustic sensor 144, an EMI sensor 146); 
receive, via a user interface, one or more user-defined labels for one or more parts of the received measurements (Agarwal, FIG. 15A; ¶¶ [0051]-[0052]: the labels 
form a training measurement set from the one or more parts of the received measurements and the one or more user-defined labels; and train an MLM with the training measurement set to generate a trained MLM (Agarwal, 112 and 116 in FIGS. 1A/B; ¶¶ [0042], [0045]-[0047], [0051]-[0054], [0126], and [0136]: the featurization module 112 can output the processed raw sensor 110 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104; the featurized data can be processed and/or analyzed by a machine learning module 116 of the computer system 104, wherein the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred, and generate a classifier, which is an algorithm that is trained via the machine learning model to assign an input to one or more categories based upon the training that the classifier received, wherein the classifier can be trained to identify the occurrence of a given event based upon the grouped, featurized data that is provided to the machine learning module 116 as training data; supervised learning is the machine learning task of inferring a function from labeled training data; the featurized data may be organized as feature vectors and the feature vectors along with their associated labels may be fed into the machine learning module 116 as the training data for the classifiers; since the accuracy of a deep learning system depends, at least in part, on the sequence in which training data is provided to the deep learning system, pre-processing of the training data (e.g., using featurization by the featurization module 112, using the activation group module, by providing labels, etc.) and selection of training data may be used to improve accuracy of the model; labeled data for supervised learning may be collected from annotations of events by a user that are captured via a user interface provided by the back end server system; receiving, by the back end server system via a user interface, annotations of occurrences of the event to use as the labeled data for the supervised training), wherein the trained MLM is such that the trained MLM is able to determine one or more user-defined labels for further measurements received from the one or more sensors (Agarwal, 506 in FIG. 15B; ¶¶ [0045], [0051]-[0053], [0067], and [0085]: the training by the machine learning module 116 causes the classifier to learn what sensor data streams are associated with an event type and, further, what characteristics of those data streams identify the event type with particularity; once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; the sensing system 100 can automatically generate/suggest the labels, by, for example, clustering, deep learning, or other now or hereafter known methods that can be implemented by the machine learning module 116; a user could use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing system 100 are correct or incorrect; a user could use the user interface 500 to supplement the labels automatically generated/suggested by the sensing system 100 or otherwise apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate/suggest the labels to properly characterize such false negatives; the first order virtual sensors 120 could include multi-class classifiers trained to output one of several labels; the interface can be configured to assist a user in providing and/or verifying labels for raw data and/or featurized data) (Agarwal, FIGS. 8-13; [0088]-[0099]: FIGS. 8-12 illustrate sensor data graphical displays 210, 230, 250, 270, 290, and 310 annotated with events detected by the sensing system 100; the different patterns or characteristics exhibited in the data streams for the sensors 110 activated by each event can be utilized by the machine learning of the sensing system 100 to characterize that event to generate a virtual sensor 116 that can reliably identify future occurrences of the event).

Claim 2
Agarwal discloses all the elements as stated in Claim 1 and further discloses wherein a part of the received measurements is the measurements for a time period identified by the user (Agarwal, 502 in FIG 15A; FIGS. 8-13; FIGS. 1A/B and 5; annotating the sensor data streams with events types and the times that the event types occurred; e.g., the graphical user interface 500 could be utilized to provide a "knocking" annotation 502 at the time on the sensor data stream 504 corresponding to when there was knocking on a door; the annotation 502 thus provides a label for the sensor data for the machine learning module 116 to train a virtual sensor 118 to detect the corresponding event).  

Claim 3
Agarwal discloses all the elements as stated in Claim 1 and further discloses wherein the user interface enables the user to input the one or more user-defined labels as free text or free-form data (Agarwal, 502 in FIG. 15A; 506 in FIG/ 15B; FIGS. 8-13; FIGS. 1A/B and 5;  ¶¶ [0052] and [0045]: the graphical user interface 500 could be utilized to provide a "knocking" annotation 502 with text at the time on the sensor data stream 504 corresponding to when there was knocking on a door; the annotation 502 thus provides a label for the sensor data for the machine learning module 116 to train a virtual sensor 118 to detect the corresponding event; once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which  is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with text label).  

Claim 4
Agarwal discloses all the elements as stated in Claim 1 and further discloses receive further measurements from the one or more sensors; evaluate the received further measurements using the trained MLM to determine one or more user-defined labels for the received further measurements (Agarwal, FIGS. 1A/B; 502/506 in FIGS. 15A-15B; 602-605 in FIG. 16; ¶¶ [0008], [0045], [0052]-[0053], [0098], [0112], and [0124]: the user can annotate the sensor data stream via user interface 500 to indicate when certain events occurred and the machine learning algorithm then learns what characteristics of the data stream correlate to the event, allowing the sensing system to then detect/monitor future/subsequent occurrences of the event; the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred; once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; a user could use the user interface 500 to supplement the labels automatically generated by the sensing system 100 or otherwise apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate the labels to properly characterize such false negatives; the different patterns or characteristics exhibited in the data streams for the sensors 110 activated by each event can be utilized by the machine learning of the sensing system 100 to characterize that event to generate a virtual sensor 116 that can reliably identify future occurrences of the event; after training of the virtual sensors 118 with annotated training examples, the various sensors 110 of the sensor assembly 102 sense physical phenomena in the environment of the sensor assembly 102; features from the raw sensor data are extracted; one or more first order sensors 120 may detect occurrences of events that they are trained to detect based on the featurized raw sensor data; the higher order virtual sensors can detect the events, conditions, durations, etc. that they are trained to detect; the computer system 104 could transmit detection of virtual events to the sensor assembly 102 so that the sensor assembly could trigger an output device (e.g., a light source or speaker) or transmit a notification to a user device (e.g., a user's smartphone, laptop, tablet, etc.), and the computer system 104 could transmit a notification directly to the user device or to another networked, computer-based system, such as an alarm or emergency response system, an ordering system, a log, a monitoring system, etc.).  

Claim 5
Agarwal discloses all the elements as stated in Claim 4 and further discloses output, via the user interface, the determined one or more user-defined labels to the user as suggested user-defined labels for the received further measurements (Agarwal, 506 in FIG. 15B; ¶¶ [0045], [0053], [0067], and [0085]: once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; the sensing system 100 can automatically generate/suggest the labels, by, for example, clustering, deep learning, or other now use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing system 100 are correct or incorrect; a user could use the user interface 500 to supplement the labels automatically generated/suggested by the sensing system 100 or otherwise apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate/suggest the labels to properly characterize such false negatives; the first order virtual sensors 120 could include multi-class classifiers trained to output one of several labels; the interface can be configured to assist a user in providing and/or verifying labels for raw data and/or featurized data) (Agarwal, FIGS. 8-13; [0088]-[0099]: FIGS. 8-12 illustrate sensor data graphical displays 210, 230, 250, 270, 290, and 310 annotated with events detected by the sensing system 100; the different patterns or characteristics exhibited in the data streams for the sensors 110 activated by each event can be utilized by the machine learning of the sensing system 100 to characterize that event to generate a virtual sensor 116 that can reliably identify future occurrences of the event).

Claim 6
Agarwal discloses all the elements as stated in Claim 5 and further discloses receive, via the user interface, an input from the user confirming or declining the suggested user-defined labels (Agarwal, ¶ [0053]: a user could use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing are correct or incorrect; ¶ [0085]: the interface can be configured to assist a user in providing and/or verifying labels for raw data and/or featurized data).  

Claim 7
Agarwal discloses all the elements as stated in Claim 4 and further discloses output, via the user interface, an indication of the determined one or more user-defined labels for the received further measurements (Agarwal, 506 in FIG. 15B; ¶¶ [0045], [0053], [0067], and [0085]: once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; the sensing system 100 can automatically generate/suggest the labels, by, for example, clustering, deep learning, or other now or hereafter known methods that can be implemented by the machine learning module 116; a user could use the user interface 500 to verify whether any labels automatically generated/suggested by the sensing system 100 are correct or incorrect; a user could use the user interface 500 to supplement the labels automatically generated/suggested by the sensing system 100 or otherwise apply additional labels to the sensor data streams; the machine learning module 116 could then adjust the training of the machine learning model being used to generate/suggest the labels to properly characterize such false negatives; the first order virtual sensors 120 could include multi-class classifiers trained to output one of several labels; the interface can verifying labels for raw data and/or featurized data) (Agarwal, FIGS. 8-13; [0088]-[0099]: FIGS. 8-12 illustrate sensor data graphical displays 210, 230, 250, 270, 290, and 310 annotated with events detected by the sensing system 100; the different patterns or characteristics exhibited in the data streams for the sensors 110 activated by each event can be utilized by the machine learning of the sensing system 100 to characterize that event to generate a virtual sensor 116 that can reliably identify future occurrences of the event).

Claim 8
Agarwal discloses all the elements as stated in Claim 4 and further discloses receive, via the user interface, an indication that a notification is to be provided if a specific one or more of the user-defined labels is determined by the trained MLM for further measurements; and output, via the user interface, a notification to the user if the specific one or more of the user-defined labels is determined by the trained MLM for the received further measurements (Agarwal, FIGS. 1A/B; 506 in FIG. 15B; ¶ [0045]: once trained to identify an event, a virtual sensor 118 can output a notification and/or signal when the event is detected that causes a graphical user interface 500, an example of which is depicted in FIG. 15B, to display an icon, ideogram, textual alert, or other indicator 506 indicating that the event is being detected with label; ¶ [0085]: the GUI can be configured to automatically provide an alert when the data from one or more sensor channels exceeds a particular threshold, a particular event or condition is detected from the received data, and/or other rules programmed or otherwise specified by the user are satisfied; ¶ [0107]: the output devices can be utilized to provide alerts feedback to the user when various events occur; FIGS. 1A/B; 606 in FIG. 16; ¶ [0112]: the computer system 104 could transmit detection of virtual events to the sensor assembly 102 so that the sensor assembly could trigger an output device (e.g., a light source or speaker) or transmit a notification to a user device (e.g., a user's smartphone, laptop, tablet, etc.), and the computer system 104 could transmit a notification directly to the user device or to another networked, computer-based system, such as an alarm or emergency response system, an ordering system, a log, a monitoring system, etc.).  

Claim 9
Agarwal discloses all the elements as stated in Claim 1 and further discloses wherein the one or more sensors comprises one or more sensors selected from: a motion sensor, a movement sensor, a rotation sensor, a temperature sensor, an air pressure sensor, a humidity sensor, a sound sensor, a distance sensor, a proximity sensor, a light sensor, a magnetic field sensor, a switch, a button, a knob and a slider (Agarwal, 110 in FIGS. 1A/B and 6; ¶¶ [0034], [0037]-[0041], and [0078]: the sensing system 100 comprises a sensor assembly 102 having one or more sensors 110, wherein the sensors 110 include a variety of sensors for detecting various physical or natural phenomena in the vicinity of the sensor assembly 102, such as vibration, sound, ambient temperature, light color, light intensity, electromagnetic interference (EMI), motion, ambient pressure, humidity, composition of gases ( e.g., allowing certain types of gases and pollutants to be detected), distance to an object or person, presence of a user device, infrared radiation (e.g., for thermal imaging), or light color and/or intensity sensor 132, a magnetic field sensor 134, a temperature sensor 136, an ambient pressure sensor, a humidity sensor, an air quality or air composition sensor, a vibration sensor 138, an external device detection sensor 140, a motion sensor 142, an acoustic sensor 144, an EMI sensor 146).  

Claim 10
Agarwal discloses all the elements as stated in Claim 1 and further discloses wherein the one or more sensors are part of one or more sensing modules, and wherein a sensing module comprises an attachment mechanism to enable the sensing module to be attached to the user, another person, or an object in the environment of the user (Agarwal, FIGS. 1A/B and 12; ¶¶ [0008], [0040]-[0041] and [0095]-[0096]: the sensors may also be coupled/attached to objects and/or humans for direct sensing without any modifications.; the sensing system 100 may be a direct sensing system and/or an indirect sensing system, wherein direct sensing, a sensor assembly 102 is physically coupled/attached to an object or infrastructure of interest and may provide excellent signal quality).  

Independent Claim 11
Agarwal discloses a system, comprising; one or more sensors for monitoring one or more aspects of a user, an object and/or an environment of the user (Agarwal, 110 in ambient temperature, light color, light intensity, electromagnetic interference (EMI), motion, ambient pressure, humidity, composition of gases ( e.g., allowing certain types of gases and pollutants to be detected), distance to an object or person, presence of a user device, infrared radiation (e.g., for thermal imaging), or the like; the sensors 110 can include various combinations of sensing devices that are configured to detect various different physical or natural phenomena, e.g., an infrared radiation sensor 130, an ambient light color and/or intensity sensor 132, a magnetic field sensor 134, a temperature sensor 136, an ambient pressure sensor, a humidity sensor, an air quality or air composition sensor, a vibration sensor 138, an external device detection sensor 140, a motion sensor 142, an acoustic sensor 144, an EMI sensor 146);  
one or more user interface components configured to enable a user to input one or more user-defined labels for one or more parts of measurements from the one or more sensors (Agarwal, FIG. 15A; ¶¶ [0051]-[0052]: the labels can be provided by users via graphical user interface 500 which can allow users visualize the sensor data streams (which can be either the raw sensor data or the featurized sensor data) and then indicate when various event types occurred, such as by annotating the sensor data streams with events types and the times that the event types occurred); and 
one or more communication units for communicating the measurements from the one or more sensors to a remote apparatus (Agarwal, 108 in FIG. 5; ¶¶ [0034]: a and for communicating the one or more user- defined labels input by the user to the remote apparatus (Agarwal, FIGS. 5 and 15A; ¶¶ [0052]: the annotation 502 (i.e., labels for sensor data) provided by the graphical user interface 500 could be displayed on a client 106 connected to the sensing system 100, the computer system 104, or another computer system or device that is in communication with the sensing system 100, wherein the labels for sensor data are sent to the machine learning module 116 to train a virtual sensor 118 to detect the corresponding event).

Claim 13
Agarwal discloses all the elements as stated in Claim 12 and further discloses a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method as stated in Claim 12 (Agarwal, 1703/1704 in FIG. 17; ¶¶ [0114]-[0115] and [0139]-[0140]: one or more program products/instructions used to program logic to perform various disclosed aspects can be stored within a memory in the system, such as dynamic random access memory (DRAM), cache, flash memory, or other storage, or can be distributed via a network or by way of other computer readable media; software stored in primary or secondary memory of the computer system 104, that when executed by a processor(s) of the computer system, causes the processor( s) to perform their respective functions as described herein).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertsch ("Sensor Network Trained To Understand Arbitrary", Technical Disclosure Commons, published on 08/29/2018) discloses systems and methods that enable a machine-learned model to be trained to detect user-defined events based on sensor data received from a network of sensors, wherein a user can deploy a number of sensors (e.g., of various types) within an environment, and provide a small number of labeled events that they care about to enable training of a machine-learned model (e.g., a neural network) to understand the large class of useful measurements given the weak signals that the sensors give about the interesting events and learn new labels quickly so that an IoT system or device can be leveraged to notify applications and/or users when detected 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175